DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The election without traverse of Group II, claims 8-22, via the response of January 20, 2021 is hereby acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view Iredale (US 553,734).  
	Regarding claim 8, Belongia discloses a fluid distribution system (figure 4) configured to distribute fluid from a first vessel (50) to a plurality of secondary vessels (130), the fluid distribution system comprising: 
	a hub assembly (52, 10) comprising: 
	an input cap (52) including a body having an inlet defined therethrough, the inlet defined about a central axis of the hub assembly; and 
	a distribution cap (10) sealingly secured to the input cap with a plenum (internal space shown in figure 4) being defined between the input and distribution caps, the 
	Belongia does not disclose a frame assembly.  
	Iredale discloses a fluid distributing system having a frame assembly (22, 23) supporting the hub assembly (B) with the central axis of the hub assembly coaxially aligned with a central axis of the frame assembly (figures 1 and 3), the frame assembly configured to secure each secondary vessel of the plurality of secondary vessels a predetermined distance relative to the hub assembly (via indentations which hold the containers D as shown in figure 1).
It would have been obvious to one skilled in the art to provide the device of Belongia with a frame assembly based on the disclosure of Iredale for the purpose of securing and protecting the secondary/receiving vessels.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does separately and with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	  

	Regarding claim 10, Belongia discloses a plurality of distribution conduits (120) each distribution conduit of the plurality of distribution conduits including a first end sealingly secured to a respective conduit connector (70) of the plurality of conduit connectors of the distribution cap (10) with a distribution lumen (inner channel of conduit 120) of the distribution conduit in fluid communication with the plenum through the outlet of the respective conduit connector (paragraph 0022).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view of Iredale (US 553,734) and further in view of Yang (US 5,839,471) 
Regarding claim 9, Belongia and Iredale account for the claimed subject matter substantially, as discussed above, but do not disclose that the distribution cap and the input cap have clamps for holding the caps together.  
Yang teaches that it is known to connect two caps of a fluid distribution device together using clamps around the circumferential edge of the caps (see figure 1). 
It would have been obvious to one skilled in the art to replace the threaded connection of the device of Belongia as modified with clamps around the edges of the caps, based on the teaching of Yang, routine selection of a known equivalent fastening structure for performing the same function.  Additionally, doing so would merely amount to a simple substitution of one known element for another with predictable results.  See e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 11–15 are rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view of Iredale (US 553,734) in view of Bonhora (US 2016/0114922).
	Regarding claims 11 and 12, Belongia accounts for much of the claimed subject matter as set forth above, but does not specifically show the coupling between the conduit and the secondary vessels, and does not show that the secondary vessels have an inlet conduit.  
	Bonhora teaches that it is known to use a coupling to connect to and fill a container (see figures 18-21).  The coupling includes an inlet conduit (4) on the container.  Bonhora teaches that an advantage of this configuration is to facilitate aseptic filling (paragraph 0001).
	It would have been obvious to one skilled in the art to provide the device of Belongia with a coupling structure for the container and conduit in the configuration taught by Bonhora for the purpose of providing aseptic filling.

	Regarding claim 13, the coupled structure shown in figure 21 of Bonhora in combination with the tube (120) of Belongia forms an output tube between the respective conduit connector and a respective secondary vessel.  The obviousness rationale above therefore accounts for this subject matter.  



	Regarding claim 15, Belongia discloses that each of the secondary vessels is a bottle or a bag (flexible bag; see abstract).

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view of Iredale (US 553,734) and further in view of Kjar (US 2014/0076454).
	Regarding claims 16 and 17, Belongia and Iredale account for much of the claimed subject matter as set forth above, but does not disclose an input tube connecting the input cap and the primary vessel and a pump on the input tube.  
	Kjar teaches that it is known in such a fluid distributing device to have an input tube (128, 136) having a first end sealingly secured to the input cap and defining an input lumen in fluid communication with the plenum (24) through the inlet, the input tube having a second end configured to be secured to the primary vessel (12), and a pump (143) disposed about the input tube, the pump configured to pump fluid from the primary vessel and into the plenum of the hub assembly through the input tube (see paragraph 0040).
It would have been obvious to one skilled in the art to provide the device of Belongia as modified with a input tube and pump in the configuration taught by Kjar as a e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 18–20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Belongia (US 2006/0272432) in view Iredale (US 553,734) and further in view of Their (US 6,578,802)
	Belongia in view of Iredale accounts for much of the claimed subject matter as set forth above, and further discloses that the frame assembly has lower arms (22) and a vessel collar (23), and the hub assembly is coaxially aligned with the central axis of the frame assembly (see figures 1 and 3 of Iredale), and the arms (22) are connected to the collar (23) at joints (connection point shown in figure 1 of Iredale).
	Belongia and Iredale do not specifically disclose that the frame includes a support collar, and that the arms are releasably secured.
	Their teaches that it is known to provide a frame with a support collar (28) and make the arms (34) the releasably secured.
It would have been obvious to one skilled in the art to provide the device of Belongia as modified with a support collar and releasably arms, based on the teaching of Their, as a routine design choice of selecting a known and reliable frame structure.  Additionally, doing so would merely amount to a simple combination of known elements according to known methods with each element performing the same function as it does e.g. MPEP 2143, citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Allowable Subject Matter
	Claim 21 would be allowable if rewritten in independent form.

Other Prior Art
	The attached PTO-892 form includes references which are not relied upon above but which are considered relevant to this application, including:
	Dowd (US 5,381,839) which shows a fluid distributor (fig. 5) having a frame (72);
	Greenlee (US 6,158,484) which shows a fluid distributor (fig. 2) having a frame (63, 64, 65).  
	Arthun (US 6,032,543) which shows a fluid distributor having flexible pipes (32)

Conclusion
Any inquiry concerning this communication should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799